Citation Nr: 0611747	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, currently rated 10 percent 
disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for pain and limitation of motion of the right 
knee. 

3.  Entitlement to service connection for a lumbar spine 
disorder, including claimed as secondary to the service-
connected right knee disorder. 

4.  Entitlement to service connection for a cervical spine 
disorder, including claimed as secondary to the service-
connected right knee disorder.



5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by range of motion from at least 5 to 90 degrees 
with subjective complaints of pain, instability, and flare-
ups and no evidence of moderate instability. 

2.  The veteran's degenerative arthritis of the lumbosacral 
spine, spondylosis, and chronic lumbar strain are secondary 
to his service-connected right knee disorder.

3.  Competent evidence of a nexus between any diagnosed 
cervical spine disability and service, to include as 
secondary to a service-connected disability, is not of 
record.


CONCLUSIONS OF LAW

1.  An increased rating, above 10 percent, for the veteran's 
service-connected instability of the right knee is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2005).

2.  A rating in excess of 10 percent for the veteran's 
service-connected limitation of flexion of the right knee is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5260 (2005).

3.  The veteran has arthritis of the lumbosacral spine, 
spondylosis, and chronic low back strain as a result of his 
service-connected right knee disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2005).

4.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's active military service, 
including as due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for internal derangement of the right knee 
and initial rating for pain and limitation of motion of the 
right knee.

The veteran argues that higher disability ratings are 
warranted for his right knee.  The law provides that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran fractured his patella in service.  Currently, his 
right knee has two separate ratings, each evaluated as 10 
percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 for pain and limitation of motion and under Diagnostic 
Code 5257 for internal derangement.

Where an increase in the disability rating is at issue, as 
for the internal derangement issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  As this case also involves 
the initial evaluation assigned for pain and limitation of 
motion, the severity of that aspect of the right knee 
disability is to be considered during the entire period from 
the initial assignment of the disability ratings to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
has determined that the evidence of record shows that the 
manifestations of his pain and limitation of motion has been 
generally consistent since the initial assignment of the 
limitation of flexion disability rating.  

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  Limitation of flexion of the 
knee is rated as 20 percent disabling where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  

A higher rating for limitation of flexion is not warranted.  
This is so because the evidence of record does not reveal 
that flexion in the knee is limited to 30 degrees.  On the 
contrary, ranges of motion of the knees consistently show a 
much greater range of flexion.  A March 2002 VA examination 
report noted flexion to 120 degrees; an April 2005 VA 
examination noted flexion to 90 degrees; and a December 2005 
private medical evaluation of the knee noted flexion to 132 
degrees.    

Separate ratings for limitation of extension and limitation 
of flexion are permissible.  VAOPGCPREC. 09-04 (69 Fed. Reg. 
59990 (2004)).  Limitation of extension of the leg will be 
rated as 10 percent where extension is limited to 10 degrees 
with higher ratings for more limited ranges of extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  However, a 
separate rating for limitation of extension is not warranted.  
This is so because the preponderance of the evidence of 
record does not reveal that extension in either knee is 
limited to 10 degrees.  A March 2002 VA examination report 
noted extension to -5 degrees; an April 2005 VA examination 
noted extension to 5 degrees; and a December 2005 private 
medical evaluation of the knee noted -10 degrees of 
extension.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted for limitation of flexion or extension of the knee 
on the basis of these regulations.  The evidence of record 
shows that the veteran's primary complaint is of pain.  
However, the March 2002 VA examiner noted that the DeLuca 
considerations had been addressed, and the April 2005 VA 
examiner found no swelling, no effusion, no tenderness, no 
additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

As the record reveals that the veteran has almost full 
flexion of the right knee, the current compensable rating for 
pain and loss of motion incorporates the DeLuca factors.  As 
the 2005 VA examiner reported, essentially, no additional 
functional loss due to pain and as the evidence shows that 
the veteran has only mild limitation of motion of the knee, 
the Board finds that the medical evidence does not reveal a 
degree of functional loss due to pain, fatigue, weakness, 
incoordination, and repetition which would warrant a higher 
evaluation for the knee for either limitation of flexion or 
limitation of extension.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

The preponderance of the evidence also reveals that, as 
regards deformity, atrophy, instability of station, and 
instability of locomotion due to the service-connected right 
knee disorder, a higher evaluation is not warranted.  The 
2005 examiner found no evidence of muscle atrophy.  The Board 
has considered the fact that the veteran does use a cane and 
does not find that a higher rating is warranted with 
consideration of this fact, given his slight limitation of 
motion and the fact that he is separately compensated for 
instability of the knee.  Further, he reported in 2005 that 
he used the cane, in part, because of low back complaints, 
not just his right knee disability.  Regulations prohibit 
rating the same disability under different diagnoses.  
38 C.F.R. § 4.14 (2005). 

As noted above, the veteran is separately rated 10 percent 
disabled under Diagnostic Code 5257 for instability of the 
knee.  Knee impairment with recurrent subluxation and/or 
lateral instability is rated 20 percent when moderate and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

The preponderance of the evidence compels a conclusion that 
there is no moderate instability in the right knee.  While 
the veteran uses a cane and knee brace for stability, the 
evidence indicates that the cane is at least partially used 
to improve low back symptoms.  Further, the veteran has not 
reported significant problems with the right knee giving way.  
Significantly, the 2002 VA examiner found that the right knee 
was stable with no Drawer sign.  The 2005 VA examiner 
described the veteran's right knee instability as "mild."  
A May 2005 private evaluation of the knee found normal 
patellar motion and tracking and normal ligamentous exam 
although positive McMurray to the medial joint line was 
noted.  Thus, the preponderance of the objective medical 
evidence, which included stability testing during VA 
examinations, does not reveal more than mild instability of 
the knee. Further, there is no other finding, such as 
ankylosis, which would support a higher schedular rating 
under another Diagnostic Code.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for higher ratings for his 
right knee disorders.  The evidence in these claims is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Service connection for a lumbar spine disorder

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

As noted above, the veteran is service-connected for a right 
knee disorder.  In addition, the medical evidence of record, 
both VA and private, establishes that the veteran has a 
current diagnosis of chronic low back strain, degenerative 
joint disease of the lumbosacral spine, and spondylosis. 

As to the question of whether the veteran's current low back 
problems are proximately due to or the result of his service-
connected right knee disorder, the positive evidence on this 
question outweighs the negative or equivocal evidence.  The 
positive evidence includes a 2002 medical opinion provided by 
R. W. Bruce, RN, DC, CCSP, DABCO, FACO, the veteran's 
chiropractor.  Mr. Bruce opined, "[i]t is my professional 
opinion that [the veteran's] favoring of the injured right 
leg for so many years, with varying degrees of limping and 
other postural alterations, has served to further deteriorate 
his spondylitic lumbar spine.  This situation represents the 
long-term sequelae of his . . . service related injuries."

In addition, four separate statements by D. A. Sugar, MD, 
dated in 2002, 2003, and 2005 also support the veteran's 
claim of a relationship between his low back problems and his 
service-connected right knee.  In 2003, Dr. Sugar opined that 
the veteran's back "has slowly been getting worse because of 
the altered gait mechanics regarding his knee."  
Significantly, in his December 2005 statement, Dr. Sugar 
indicated that he had reviewed medical records provided by 
the veteran concerning his injury in World War II.

The negative or equivocal evidence on this point is a March 
2002 VA examiner's opinion that "[i]t is impossible to 
relate without speculation that [the veteran's] . . . lumbar 
. . . [disorder is] related to his original injury of 
fractured patella."

The Board concludes that the preponderance of the competent 
medical evidence shows that the veteran suffers from chronic 
low back strain, spondylosis, and degenerative arthritis of 
the lumbosacral spine that is related to his service-
connected right knee disorder.  The positive evidence of a 
relationship between the lumbar spine and the service-
connected right knee outweighs the negative or equivocal 
evidence because the positive evidence includes opinions by 
two medical professionals who provide evidence with a more 
persuasive rationale than that of the negative evidence 
provided by only one medical professional who offered no 
rationale for the negative opinion.  Therefore, secondary 
service connection is granted for chronic low back strain, 
spondylosis, and degenerative arthritis of the lumbosacral 
spine.

Service connection for a cervical spine disorder

The veteran has asserted that his current cervical spine 
problems are due to his service-connected right knee 
disorder.  The Board has evaluated the evidence of record and 
must conclude that the preponderance of the evidence is 
against a finding that the veteran suffers from a cervical 
spine disorder due to his service-connected right knee 
disability.  None of the clinical treatment records contain 
any medical opinion suggesting any sort of possible causal 
relationship or nexus between the veteran's cervical spine 
disorder, including degenerative joint disease of the 
cervical spine, and his right knee disorder.  A March 2002 VA 
examiner opined that "[i]t is impossible to relate without 
speculation that [the veteran's] cervical . . . [disorder is] 
related to his original injury of fractured patella."

Statements by the veteran to the effect that his currently 
diagnosed degenerative changes in the cervical spine are the 
result of his service-connected right knee disability do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  Therefore, service connection for a cervical 
spine disorder secondary to the veteran's service-connected 
right knee disorder is denied.  

The Board has also considered whether entitlement to a 
cervical spine disorder is warranted on a direct basis.  
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

However, as the medical evidence does not show, and the 
veteran does not contend, that he has had neck problems since 
service, entitlement to service connection on a direct basis 
for a cervical spine disorder is not warranted.  For example, 
VA examination reports in 1946 and 1963 found all joints 
other than the right knee, including the spine, normal in 
appearance, function, and motion.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  The 
Board observes that his degenerative joint disease of the 
cervical spine was not diagnosed until years following his 
discharge from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Accordingly, service 
connection for arthritis of the cervical spine is not 
warranted on a presumptive basis.

For the reasons explained above, the preponderance of the 
evidence is against a claim for service connection for a 
cervical spine disorder on a direct, secondary, or 
presumptive basis. 

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

With regard to the lumbar spine claim, as the Board finds 
that entitlement to service connection is warranted in this 
case, compliance with the duty to assist and the four 
elements of the duty to notify is unnecessary.  The veteran 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date.  Dingess/Hartman v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
However, since service connection is being granted, the RO 
will rectify any defect with respect to an increased initial 
rating or the effective date.  

With regard to the remaining claims decided herein, as for 
the duty to notify, in January 2002, June 2005, and October 
2005 letters, VA notified the veteran of the basic elements 
of service connection, secondary service connection, 
increased rating, and initial rating claims and informed him 
that, if he provided information about the sources of 
evidence or information pertinent to the elements of the 
claim (including medical records, employment records, records 
from other federal agencies), VA would make reasonable 
efforts to obtain the records from the sources identified.  
The letters also informed him that he ultimately is 
responsible for substantiating his claim even though the law 
requires VA assistance in claim substantiation, and that he 
can submit relevant evidence on his own.  With respect to the 
fourth element of a valid notice, the 2005 letters 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

In light of the denial of the service-connection claim for a 
cervical disorder, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. 
Vet. App. Mar. 3, 2006).  With regard to the initial rating 
and increased rating claims, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for increase.  Because of the 
denials, any question as to the appropriate effective date to 
be assigned is rendered moot.  Thus, there is no prejudice to 
the veteran in proceeding with the denials of the increased 
disability and initial disability ratings for the right knee.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection or higher ratings, and was on 
notice throughout the appeal through the pertinent rating 
decision, statement of the case, supplemental statements of 
the case, and letters why the claims remain denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and all available VA treatment records.  The veteran provided 
private medical evidence.  The veteran has not identified any 
additional available evidence which is pertinent to the 
claims adjudicated in this decision and has not been 
associated with the claims folder.  Two VA examinations with 
medical opinions were developed.  Accordingly, the Board 
finds that the duty to assist was met.


ORDER

Claims for an increased rating for internal derangement of 
the right knee, currently rated 10 percent disabling; an 
initial disability rating in excess of 10 percent for pain 
and limitation of motion of the right knee; and service 
connection for a cervical spine disorder, including claimed 
as secondary to the service-connected right knee disorder, 
are denied.

A claim for entitlement to service connection for chronic low 
back strain, spondylosis, and degenerative joint disease of 
the lumbosacral spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

The veteran has asserted that he has PTSD due to an accident 
in service.  He reports he was hit by a truck, wore a body 
cast, and only remembers his birthday in May 1945 during this 
period.  He has also reported that he was awarded the Combat 
Infantryman Badge for his service in World War II.  

The service medical records reveal that in April 1945 the 
veteran fell off his bicycle and fractured his knee and that 
he received treatment for this injury, including a leg cast.  
His service separation record does not show that he was 
awarded the Combat Infantryman Badge.  While the claims 
folder contains the veteran's service medical records, 
attempts to develop additional service records, including his 
service personnel records, were unsuccessful as the National 
Personnel Records Center (NPRC) stated that these records 
were unavailable and may have been damaged in a fire.  Thus, 
the VA has a heightened duty to assist in this case.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992). 

A 2002 statement signed by two psychologists at the Vet 
Center diagnosed the veteran with PTSD and indicated that his 
PTSD was due to his World War II experiences.  Further, a VA 
treatment record reveals an impression of PTSD.  Accordingly, 
a VA examination should be scheduled to determine the nature 
and etiology of any currently diagnosed PTSD.  

In addition, the veteran has reported that he is receiving 
ongoing treatment at the Vet Center for his PTSD.  The 
evidence shows that the RO attempted to obtain these records 
but was unsuccessful.  Another attempt should be made to 
obtain these records and incorporate them into the claims 
folder.  Also, and there are no VA treatment records 
developed since April 2003.

Finally, the United States Court of Appeals for Veterans 
Claims (CAVC or Court) recently added further requirements to 
what must be contained in the initial notice that is provided 
by VA in service connection claims.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).  Accordingly, the RO should provide the veteran with 
notice of these additional elements.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the claimant 
that, should service connection for PTSD 
be awarded, a schedular or extraschedular 
disability rating will be determined by 
applying relevant diagnostic codes in the 
rating schedule, found in title 38, Code 
of Federal Regulations, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  That notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant could submit (or ask VA to 
obtain) that are relevant to establishing 
a disability-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing exceptional 
circumstances relating to the disability.  
The RO must also notify the claimant that 
the effective date of an award of service 
connection and any assigned disability 
rating(s) will be determined based on 
when VA receives the claim, when the 
evidence that establishes the basis for a 
disability rating that reflects that 
level of disability was submitted.

2.  The RO should also obtain any 
pertinent PTSD treatment records from the 
Vet Center, 2880 First Avenue North, St. 
Petersburg, Florida, 33713, as well as 
any relevant VA treatment records 
developed since April 2003.

3.  The RO should schedule an examination of 
the veteran to determine whether the veteran 
is currently is diagnosed with PTSD.  If PTSD 
is diagnosed, it should be stated whether the 
diagnosis of PTSD is linked to experiences in 
service, particularly, the April 1945 bicycle 
accident.  The examiner must be provided the 
appellant's claims folder for review in 
connection with the requested examination and 
must review all service and post service 
medical records and statements pertaining to 
his treatment for psychiatric pathology.  The 
examiner should express an opinion as to 
whether it is at least as likely as not that 
any PTSD diagnosed by the examiner is related 
to service.  In particular, the examiner is 
requested to address the August 2002 
statement two psychologists, that indicate 
that the veteran has PTSD as a result of his 
1945 bicycle accident.  A complete rationale 
for all opinions expressed must be provided. 

4.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for PTSD.  If the claim 
remains denied, the RO should issue an SSOC 
to the appellant on the issue on appeal.  The 
appellant and his representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 

	(CONTINUED ON NEXT PAGE)


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


